Citation Nr: 1532885	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  13-06 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for left knee degenerative joint disease, to include as secondary to service-connected right knee chondrocalcinosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to February 1995.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

The Veteran appeared at a Board video conference hearing in February 2014 before the undersigned.  A transcript of the proceeding is of record.


FINDING OF FACT

The Veteran's left knee degenerative joint disease as likely as not is related to his military service. 


CONCLUSION OF LAW

The criteria for service connection for left knee degenerative joint disease are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has a left knee disability, diagnosed as degenerative joint disease, which was incurred in service as well as aggravated by his service-connected right knee disability.  The Veteran testified at a February 2014 Board hearing that he began having his current left knee symptoms soon after separation from service, and that he believed that his knee was both injured in service and that it had been aggravated by many years of favoring that knee due to his service-connected right knee disability.  Board Hearing Transcript 4-5, 7.  The Veteran also submitted a statement in November 2012 explaining that when he injured his right knee in November 1991, he also injured his left knee, which was visibly cut and bruised at the time, but that his treatment record focused on his right knee because this injury was far more severe.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if preexisting such service, was aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

After reviewing the evidence of record and affording the Veteran the benefit of the doubt, the Board finds that service connection for left knee degenerative joint disease is warranted.

The Veteran has met the current disability requirement.  The Veteran's VA treatment records show that he has reported having longstanding bilateral knee pain.  It was noted that the Veteran had surgery on his left knee in December 2011.  November 2012 X-rays showed severe bone-on-bone deformity on the medial joint line.  At an April 2012 orthopedic surgery consultation, the Veteran reported having severe left knee pain and swelling, and the June 2012 VA examination confirmed the diagnosis of bilateral knee degenerative joint disease.  

The Board also accepts that the Veteran is competent to report certain types of in-service injuries and symptoms which are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Here, the Board finds that the Veteran is competent to report that he injured his left knee in service, including that it was visibly cut and bruised, and that he has had consistent knee pain and mobility problems from that time to the present.  There is no reason to doubt the credibility of the Veteran's reports, and there are no conflicting medical reports regarding his assertions.  Therefore, the Board finds that the Veteran has had continuous symptoms in and since service.

The Board does acknowledge that the June 2012 VA examination did not find in favor of the Veteran's claim.  The VA examiner diagnosed the Veteran with bilateral degenerative joint disease, but opined that it was less likely than not due to his service-connected right knee condition, because there was "documentation of a long history of the veteran being significantly overweight which is an important and very significant risk factor for the development of degenerative joint disease in a weightbearing joint."  The examiner did not provide an opinion on whether the left knee disorder was directly related to service or whether it had been aggravated by a service-connected disability.  

The Board finds the June 2012 VA examination does not provide adequate rationale for its findings, nor does it adequately address the Veteran's medical history and contentions.  The examiner failed to address the Veteran's lay statements regarding injuring his left knee in service and having continued pain since that time, and he did not provide an opinion regarding the likelihood of direct in-service incurrence.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, the examiner based his rationale on the supposition that the Veteran was overweight for many years, but the other evidence of record disputes this finding.  A September 2013 VA treatment record notes that the Veteran is hypermuscular, which skews his Body Mass Index, and in a January 2014 letter from the Veteran's private physician, Dr. J.C. stated that the Veteran "is not obese at all" and that "his increased weight is due to hyper-muscularity and a higher than average skeletal structure."  The Board therefore finds that the June 2012 examination lacking in probative value.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

In addition to the credible lay statements of the Veteran which indicate that he has had a continuity of symptomatology from service to the present, the physician who performed the Veteran's left knee arthroscopy, Dr. G.K., submitted a letter dated in January 2014 stating that the Veteran's left knee degenerative joint disease was not a direct result of his weight, and that it was a gradually progressive disorder that was "a result of physical and military events."  While the physician did not provide further explanation regarding the precise nature of these military events and how they impacted the Veteran's left knee, affording the Veteran the benefit of the doubt, the Board accepts this opinion as weighing in the Veteran's favor for the claim.  See Monzingo v. Shinseki, 26 Vet. App. 97, 108 (2012) (Even when a sole medical opinion of record lacks an explicit rationale, it is adequate and may be assigned probative value if it is "fully understandable when read as a whole, uncontroverted, based on a review of pertinent medical history and an examination, and it fully informed the Board on its medical question.").

The Board therefore finds that the Veteran has a current diagnosis of left knee degenerative joint disease, and the evidence of record indicates that it is at least as likely as not that the his left knee degenerative joint disease was incurred in or is otherwise related to an in-service injury.  Hence, affording the Veteran the benefit of the doubt, entitlement to service connection for left knee degenerative joint disease is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for left knee degenerative joint disease is granted.



____________________________________________
J. B. FREEMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


